Title: To James Madison from Thomas Bulkeley, 12 June 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon 12th. June 1801
					
					It is now most creditably assured that Peace has taken Place between this Country Spain & France.  It is said, it is to be Publickly announced tomorrow & 3 nights eluminations are to be in consequence of the event.  The terms are not known but its more than probable are very disadvantageous to this Country.  My next will I hope be able to give you further particulars.  I have the honor to remain with the greatest respect Sir your most humble Servt.
					
						Thomas Bulkeley
					
					
						P. S.  A Gentn. appeard today on the Exa: who is the Packet Agent, & informd (supposed Authorized by the Bt. Minr.) the British Merchants too much caution coud not now be taken with their property in this Country.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
